Sedgwick, J.,
dissenting.
It is said in the majority opinion that the fact that the trial was had in the county where the alleged crime was committed must be proved beyond a reasonable doubt. This Avas the ancient rule, and it is still, no doubt, adhered to in some jurisdictions. It doe's not seem to be based upon reason. The presumption that a defendant is innocent, and the rule that his guilt must be proved beyond a reasonable doubt before he can be degraded and punished, have basis in humanitarian consideration as well as in law, but the place of trial is no part of the defendant’s case, and does not in fact affect the question of his guilt or innocence. It seems to me that the courts are gradually rejecting the doctrine that the venue must be proved beyond a reasonable doubt, and in many of the states it is sufficient if it is proved by a preponderance of the evidence. There need be no direct evidence upon this point. The fact may be inferred from the circumstances. Cox v. State, 28 Tex. App. 92; Richardson v. Commonwealth, 80 Va. 124; Andrews v. State, 21 Fla. 598; State v. Dent, 6 S. Car. 383; State v. Burns, 48 Mo. 438; People v. Manning, 48 Cal. 335; Croy v. State, 32 Ind. 384. If it is true, as stated in State v. Crinklaw, 40 Neb. 759, that the object of the law in giving the defendant the right of trial in the county where the crime is alleged to have been committed is to afford the defendant “the benefit of his good character,” that reason does not obtain in this case, for the defendant is located in both counties and is no. doubt equally well known in both. It is held in State v. Crink*552law, supra, that “the constitutional right to a trial before a jury of the county of district where the crime is alleged to have been committed is a mere personal privilege of the accused, and not conferred upon him from any considerations of public policy. It follows that such right may be waived by the accused, and in practice will be held to be waived by an application for a change of venue under the provisions of the criminal code.” This seems to be good doctrine. If this action had been begun in another county, the defendant might upon his application have transferred it- to Lancaster county where in fact it was tried. If he could have transferred it to Lancaster county and the case could properly be tried there, why might he not remain quiet if the state should attempt to remove it to Lancaster county, and thereby consent to such removal and waive the right to a trial in some other county where the alleged crime is supposed to have been committed? Again, if we concede that the defendant might have insisted upon a trial in Douglas county, it still might have preferred that the trial should take place in Lancaster county, and after the state begins the prosecution in Lancaster county, as the defendant did desire, why may it not by remaining quiet consent that the trial should be had in the county of its choice, and so waive the- privilege of insisting upon a trial in another county? It seems to me that the rule that a defendant may waive the right to insist upon- a trial in any particular county, and that if he goes to trial without objection he does so, is in accord with reason and modern conditions, and that the rule that the venue may be proved by a preponderance of the evidence, and may be inferred, as any other fact may, from the circumstances and conditions of the trial, is also. This is held in Kennison v. State, 83 Neb. 391. In that case the defendant applied for change of venue. The statute provides that, when such an application is granted, the venue shall be changed to an adjoining county. The court granted the change, but sent the case to a county not adjoining. There was no authority for this in the language of the statute. The defendant *553made no objection to the place of trial until after the trial was finished, and it was held that he liad waived his privilege of trial in an adjoining county. The opinion indicates that the rule as to waiver of a “mere personal privilege” is the same whether this privilege is allowed by statute or by the constitution.
This case was tried wholly upon a stipulation of facts. A construction of the recent statute in regard to the giving of passes by railroad companies was desired and other matters were assumed in the stipulation. The defendant-never directly challenged the attention of the court to the question as to whether the case was being tried in the proper county. It asked for an instruction because the evidence was not sufficient to support a conviction, but there is nothing to indicate that this request was predicated upon the question of venue. It appears rather that the facts in regard to the contract between the defendant and the party to whom the pass was given, and the facts in regard to the services to be rendered by the defendant, were presented and discussed under this objection. After the verdict the defendant again suggested that the evidence was insufficient, but there is nothing to indicate that any of the parties had in mind any objection to the place of trial, and even in the assignments in this court the question of the place of trial is not specifically mentioned. Evidently the defendant is seeking a technical reversal predicated upon a supposed oversight. Such reversals aré not favored and are continually becoming less frequent. It is recited in the contract, which is made a part of the stipulation of facts, that Dr. Graham, to whom the pass was given, was appointed in connection with the giving of the pass “as district surgeon at Lincoln, Nebraska,” and that he was “of Lincoln, Nebraska,” and that “the Union Pacific Eailroad Company delivered to the said Dr. P. A. Graham” the pass in question, and that the pass was “over the line of the Union Pacific Eailroad Company in Nebraska.” The information charged that the pass was issued and given to Dr. Graham in Lancaster county, Ne*554braslca, and it seeing to me that the recitals in the stipulation that Graham resided in Lincoln, and that he was to perform his services in Lincoln, and that the defendant delivered the pass to Graham, without any qualification or restriction, amounts to admission that the pass was delivered as charged in the information. There is. no thing in the stipulation of facts that is inconsistent with that view, and nothing that in any way tends to raise any issue with the allegations of the information as to the place of delivery.